People v Villegas (2016 NY Slip Op 00041)





People v Villegas


2016 NY Slip Op 00041


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


534/10 16568A 1095/10 16568

[*1] The People of the State of New York, Respondent,
v Alexander Villegas, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Tomoeh Murakami Tse of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgments, Supreme Court, New York County (Rena K. Uviller, J.), rendered July 27, 2011, convicting defendant, upon his plea of guilty, of three counts of criminal contempt in the first degree, and sentencing him to an aggregate term of 2  to 8 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be served concurrently, resulting in a new an aggregate term of 1  to 4 years, and otherwise affirmed. We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK